Citation Nr: 1613619	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-30 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Morton's neuroma of the left foot.  

2.  Entitlement to service connection for gastrointestinal (GI) disorders, to include a duodenal ulcer and gastroenteritis.  

3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1963.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim previously classified as entitlement to service connection for duodenal ulcer has been broadened to include all GI disorders as this appears to best represent the Veteran's contentions as to this issue.  

In May 2010, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO.  A transcript of that hearing is of record.  

In February 2014, the Board remanded the claims so that the Veteran could be scheduled for a Travel Board hearing.  He failed to report for such hearings in January and March 2015, and he has not requested that he be rescheduled.  As such, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.204(d) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Review of the record reflects that VA examinations regarding the medical etiologies of the Veteran's foot disorder and ulcer condition were conducted in November 2008.  The provided medical opinions do not support the Veteran's claims.  However, The Board finds that these medical opinions are inadequate.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).  The examiner failed to address the Veteran's lay statements regarding inservice symptoms and post service continuity of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, there was no discussion of the fact that the Veteran was also seen for gastroenteritis during service, and that he now claims that he has various GI problems related to active service.  

The Board also concludes that a VA examination regarding the Veteran's neck condition dated in March 2009 is inadequate to discuss whether the Veteran has headaches of service origin.  That report primarily discusses the Veteran's neck disorder (degenerative disc disease (DDD) and degenerative joint disease (DJD)) of the cervical spine which was found not to be of service origin in a separate rating decision by the RO.  The etiology of headaches was essentially not part of this examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left foot disorder, GI complaints, or migraines, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current left foot disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

(a) The examiner should identify all disabilities affecting the left foot.  If the examiner does not find a current diagnosis of a left foot disorder, he or she should reconcile such finding with the Veteran's post service diagnosis of left foot Morton's neuroma.  

(b) The examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed left foot disorder was incurred in or is otherwise related to the Veteran's military service, including the inservice treatment for foot/toe complaints in September 1960 and February 1962.  

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of continued left foot pain during service, the lay evidence of continuity of symptomatology after service, and the medical evidence of record.  A rationale must be provided for each opinion offered.  

3.  Following completion of the development requested in paragraph 1, above, the Veteran should also be scheduled for an appropriate VA examination to determine the nature and etiology of his GI disorders.  Post service records show treatment for various conditions, to include gastroenteritis, hiatal hernia, diverticulitis, and dyspepsia.  

(a) The examiner should identify all GI disabilities.  If the examiner does not find a current diagnosis, he or she should reconcile such finding with the Veteran's post service diagnoses as summarized above.  

(b) The examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed GI disorder, to include duodenal ulcer and gastroenteritis, was incurred in or is otherwise related to his military service, including the inservice treatment for an ulcer in April 1961 and gastroenteritis in September 1963?  

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of continued GI complaints during service, the lay evidence of continuity of symptomatology after service, and the medical evidence of record.  A rationale must be provided for each opinion offered.  

4.  Following completion of the development requested in paragraph 1, above, the Veteran should also be scheduled for an appropriate VA examination to determine the nature and etiology of his headaches.  Post service records show treatment for such.  He has claimed that his headaches began during service and have continued ever since.  

(a) The examiner should identify if the Veteran has chronic migraine headaches.  If the examiner does not find a current diagnosis, he or she should reconcile such finding with the Veteran's post service diagnosis of headaches since 2004.  

(b) The examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that migraine headaches were incurred in or are otherwise related to the Veteran's military service, including the inservice treatment for neck complaints in April 1963?    

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of continued headaches during service, the lay evidence of continuity of symptomatology after service, and the medical evidence of record.  A rationale must be provided for each opinion offered.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

